          Case 1:20-cv-02658-CJN Document 57 Filed 11/23/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
TIKTOK INC., et al.,                         )
                                             )
                              Plaintiffs,    )
                                             )
                      v.                     )    Civil Action No. 1:20-CV-2658-CJN
                                             )
DONALD J. TRUMP, in his official capacity as )
President of the United States, et al.,      )
                                             )
                              Defendants.    )
__________________________________________)

DEFENDANTS’ MOTION TO STAY DEADLINE FOR RESPONDING TO COMPLAINT
      PENDING D.C. CIRCUIT APPEAL OF PRELIMINARY INJUNCTION

       Defendants respectfully request that this Court stay Defendants’ deadline for responding to

Plaintiffs’ Complaint, pending the D.C. Circuit’s decision in the appeal of the preliminary

injunction previously entered in this matter. See TikTok Inc. v. Trump, No. 20-5302 (D.C. Cir.).

That appeal is now fully briefed and scheduled for oral argument before the D.C. Circuit on

December 14, 2020. See Order, TikTok Inc. v. Trump, No. 20-5302 (D.C. Cir. Oct. 16, 2020).

Accordingly, Defendants’ requested stay will be relatively brief in duration, and would ensure that

this case proceeds in an orderly, efficient manner in this Court.

       Pursuant to Local Civil Rule 7(m), undersigned counsel conferred with counsel for

Plaintiffs regarding this motion. Plaintiffs’ counsel requested that Plaintiffs’ position be described

as follows: “Given that the pending appeal pertains to only one of the Department of Commerce

Prohibitions and only certain of the legal arguments, Plaintiffs do not believe it would be

appropriate to stay Defendants’ response deadline pending resolution of that appeal. Plaintiffs do

not oppose extending Defendants’ deadline, and have informed Defendants they would agree to




                                                 -1-
           Case 1:20-cv-02658-CJN Document 57 Filed 11/23/20 Page 2 of 9




an extension until January 14, 2021, with a joint status report to be filed on January 7 to advise the

Court on whether the parties believe a further extension is warranted.”

                                         BACKGROUND

       Plaintiffs filed this suit on September 18, 2020, challenging certain prohibitions on

transactions supporting the mobile application TikTok’s operations within the United States. See

ECF No. 1. Plaintiffs moved for a preliminary injunction on September 23, 2020, see ECF No. 15,

and on September 27, 2020, this Court entered a preliminary injunction against the first prohibition

that was set to take effect later that night. See Order (ECF No. 29); Mem. Op. (ECF No. 30).

       The United States appealed that preliminary injunction on October 8, 2020, see ECF

No. 39, and sought expedited briefing before the D.C. Circuit. See TikTok Inc. v. Trump, No. 20-

5302 (D.C. Cir.), Defs.’ Emerg. Mot. to Expedite Br. Sched. (Oct. 8, 2020). Plaintiffs opposed that

motion, arguing (among other things) that “there is no urgency to the government’s appeal.” Id.,

Pls.’ Opp. to Emerg. Mot. to Expedite Br. Sched. at 6 (Oct. 9, 2020). The D.C. Circuit granted the

United States’ request for expedited briefing, see id., Order (Oct. 14, 2020), and pursuant to that

expedited schedule the appeal was fully briefed as of November 12, 2020. The D.C. Circuit has

now scheduled oral argument for December 14, 2020. See id., Order (Oct. 16, 2020).

       Before this Court, Plaintiffs filed a second motion for a preliminary injunction on

October 14, 2020 as to the remaining prohibitions. See ECF No. 43. That motion is now fully

briefed, and the Court held a hearing on the motion on November 4, 2020.1



       1
          As the Court is aware, the remaining prohibitions were separately enjoined by a court in
the Eastern District of Pennsylvania, see Marland v. Trump, No. 2:20-cv-4597-WB (E.D. Pa.), and
the United States has appealed that decision. See ECF No. 55; see also Marland, ECF No. 38.
The United States has sought expedited briefing of that appeal before the Third Circuit, requesting
that the final brief be filed on January 29, 2021, and oral argument scheduled as soon as possible
after the close of briefing. See Unopp. Mot. to Expedite Br. Sched., Marland v. Trump, No. 20-
3322 (3d Cir. Nov. 17, 2020). The Third Circuit has not yet ruled on that motion.


                                                 -2-
          Case 1:20-cv-02658-CJN Document 57 Filed 11/23/20 Page 3 of 9




       Plaintiffs here served the Complaint on the U.S. Attorney’s Office on September 22, 2020.

See ECF No. 35. Pursuant to Fed. R. Civ. P. 12(a)(2), the United States’ deadline for responding

to Plaintiffs’ Complaint is November 23, 2020.

                                            ARGUMENT

       For the reasons set forth below, the Government respectfully requests that the Court stay

the Government’s deadline for responding to the Complaint pending the D.C. Circuit’s decision in

the appeal of the preliminary injunction previously entered by this Court.

I.     Courts Routinely Stay Proceedings Pending Resolution of Related Appeals

       A trial court has broad discretion to stay a case pending the outcome of proceedings in

another court. See Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay

proceedings is incidental to the power inherent in every court to control the disposition of the

causes on its docket with economy of time and effort for itself, for counsel, and for litigants.”).

Thus, “a trial court may, with propriety, find it is efficient for its own docket and the fairest course

for the parties to enter a stay of an action before it, pending resolution of independent proceedings

which bear upon the case.” Canady v. Erbe Elektromedizin GmbH, 271 F. Supp. 2d 64, 74 (D.D.C.

2002) (modifications omitted, quoting Leyva v. Certified Grocers of Cal., Ltd., 593 F.2d 857, 863-

64 (9th Cir. 1979)).

       Courts within this District routinely stay proceedings where resolution of an appeal may

guide the district court in deciding the issues before it. See, e.g., Univ. of Colo. Health Mem’l

Hosp. v. Burwell, No. 14-cv-1220, 2017 WL 535246, at *12 (D.D.C. Feb. 9, 2017) (“Because many

of the applicable issues may be resolved by the D.C. Circuit, and because the D.C. Circuit may

otherwise provide instruction on the issues here, the Court finds a stay would serve the interests of

judicial efficiency.”); Allina Health Servs. v. Sebelius, 756 F. Supp. 2d 61, 71 (D.D.C. 2010).

Courts routinely enter such stays even when the underlying case involves important issues


                                                  -3-
          Case 1:20-cv-02658-CJN Document 57 Filed 11/23/20 Page 4 of 9




affecting national security. See, e.g., Order, Pars Equality Ctr. v. Trump, No. 17-cv-255, ECF

No. 91 at 2 (D.D.C. June 20, 2017) (Chutkan, J.) (concluding, in a case challenging the President’s

Executive Order restricting the entry of certain foreign nationals, that “a stay pending the result of

the Supreme Court’s decision is the most appropriate path for conserving the court’s resources and

adjudicating these cases in the most efficient manner possible”); Washington v. Trump, No. 17-cv-

141, 2017 WL 2172020, at *5 (W.D. Wash. May 17, 2017) (staying a challenge to the President’s

Executive Order given pending appellate proceedings in a related challenge, because “[a]waiting

the Ninth Circuit’s opinion in that case will promote the orderly course of justice and judicial

economy”); cf. Hawai’i v. Trump, 233 F. Supp. 3d 850, 856 (D. Haw. 2017).

II.    Staying the Government’s Deadline for Responding to the Complaint Would
       Facilitate Judicial Economy, Promote Orderly Resolution of the Issues, and Would
       Be Relatively Short in Duration

       As the above courts have recognized, it makes eminent sense for a district court to refrain

from continuing with merits proceedings when some of the same legal issues will soon be

addressed by a binding appellate court. Here, if the Government were to file a motion to dismiss

(or any other type of merits-related motion) in response to Plaintiffs’ Complaint, that motion would

necessarily implicate at least some of the same legal issues currently pending before the D.C.

Circuit—i.e., the relationship between the challenged prohibitions and the statutory IEEPA

exceptions set forth in 50 U.S.C. § 1702(b). That briefing process, and this Court’s consideration

of the motion, would itself be wasteful. Cf. Freedom Watch, Inc. v. Dep’t of State, 925 F. Supp.

2d 55, 59 (D.D.C. 2013) (granting a stay “[n]ot needing more lawyers to spend more time on more

briefs on more subjects”).

       Moving forward with merits proceedings at this stage, while the D.C. Circuit appeal is

pending, would virtually guarantee that this case unfolds in an inefficient manner for both the

parties and the Court. Even if the parties were to fully brief a motion to dismiss (or any other


                                                 -4-
          Case 1:20-cv-02658-CJN Document 57 Filed 11/23/20 Page 5 of 9




merits-related motions), and even if the Court were to decide any such motions, all of it would

likely be for naught once the D.C. Circuit further defines the applicable legal landscape. The

parties would then have to re-brief the issues—explaining what impact, if any, the D.C. Circuit’s

decision has on the Court’s intervening rulings—and the Court would then need to re-evaluate

those rulings to ensure consistency with the D.C. Circuit’s decision. In contrast, postponing merits

proceedings until after the D.C. Circuit issues its decision ensures that those merits proceedings

are conducted in a streamlined manner—i.e., with the benefit of any guidance from the appellate

court. Cf. Hawai’i, 233 F. Supp. 3d at 855 (“Because many of the State’s legal arguments . . . are

presently before the Ninth Circuit, it makes little sense to expend the resources necessary for a full

presentation of those same issues in this forum while awaiting guidance from the appellate court.”);

Washington v. Trump, No. 17-cv-141, 2017 WL 1050354, at *5 (W.D. Wash. Mar. 17, 2017)

(“[T]he court finds that it would waste judicial resources to decide these issues here when guidance

from the Ninth Circuit is likely to be available soon.”).

       It is true, as Plaintiffs note, that the current D.C. Circuit appeal involves only the first

prohibition and only one of Plaintiffs’ legal claims. But Plaintiffs themselves have characterized

their legal claims against the first prohibition as being equivalent to their claims against the

remaining prohibitions. See, e.g., Tr. of Sept. 24 Status Conf. at 13 (“[T]he legal arguments that

we would advance with respect to the App Store prohibition on Sunday night are the very same

legal arguments we will be advancing with respect to the remainder of the prohibitions.”); Pls.’ 2d

PI Mot. (ECF No. 43-1) at 1 (arguing that the Court’s “ruling that the first Prohibition exceeds the

limits of executive authority under IEEPA is ‘equally as applicable’ to the Remaining

Prohibitions”). And even if the D.C. Circuit appeal does not conclusively resolve all of Plaintiffs’

claims in this case, that does not mean that a stay is inappropriate, as the Supreme Court itself has




                                                 -5-
          Case 1:20-cv-02658-CJN Document 57 Filed 11/23/20 Page 6 of 9




confirmed. See Landis, 299 U.S. at 256 (“True, a decision in the cause then pending in New York

may not settle every question of fact and law in suits by other companies, but in all likelihood it

will settle many and simplify them all.”). The D.C. Circuit’s decision here is likely to “settle

many” and “simplify” at least some of the legal issues in this case, even if it does not conclusively

resolve all of Plaintiffs’ claims.

        Indeed, the fact that further merits proceedings would require this Court to address a

broader range of issues actually counsels in favor of a stay. Plaintiffs have alleged a broad range

of claims, including constitutional claims under the First Amendment, the Fifth Amendment’s Due

Process Clause, the Non-Delegation Doctrine, and the Fifth Amendment’s Takings Clause. See

Compl. (ECF No. 1) ¶¶ 80-141.        Unlike the preliminary-injunction motion (which could be

resolved solely on statutory grounds), a motion to dismiss would require this Court to decide the

viability of all of Plaintiffs’ claims. Such an approach would be contrary to the general rule that

courts should avoid opining on constitutional issues unless absolutely necessary. See generally

Ashwander v. Tennessee Valley Auth., 297 U.S. 288, 346-48 (1936) (Brandeis, J., concurring).

Postponing merits proceedings could avoid the need for this Court to ever confront those issues if

the D.C. Circuit’s decision conclusively resolved certain legal issues one way or other. Moreover,

a stay would provide additional time for the separate proceedings related to the President’s

August 14, 2020 Order concerning TikTok to unfold. See ECF Nos. 54, 56 (notices describing

Plaintiffs’ filing of a separate legal challenge to the President’s August 14 Order, and an extension

of the deadline set forth in that Order); cf. IBT/HERE Emps. Representatives’ Council v. Gate

Gourmet Div. of Am., 402 F. Supp. 2d 289, 292 (D.D.C. 2005) (granting a stay when a separate

proceeding “may affect the parties’ understanding of the scope of this case going forward, may




                                                -6-
          Case 1:20-cv-02658-CJN Document 57 Filed 11/23/20 Page 7 of 9




reorient the parties’ arguments, may catalyze a settlement of this matter, . . . or may resolve the

issues raised in this lawsuit in their entirety”).

        Finally, the Government’s requested stay would be relatively brief in duration. The D.C.

Circuit appeal is proceeding on an expedited basis; briefing has already concluded; and oral

argument is now scheduled for December 14, 2020. Thus, the requested stay would likely be a

matter of only a few months. This short stay is quite reasonable to ensure that further merits

proceedings in this case unfold in an orderly, efficient manner. See Hawai’i, 233 F. Supp. 3d at 854

(“[T]he expedited timeline of appellate proceedings that has already been on display . . . indicates

that any delay in this case pending resolution of that appeal will be reasonable in length. And if

that does not turn out to be the case, any party may petition the Court to lift or partially lift the stay

for good cause[.]”); see also Washington, 2017 WL 2172020, at *4.

        Accordingly, the Government respectfully requests that this Court stay the Government’s

deadline for responding to the Complaint pending the D.C. Circuit’s decision in the appeal of the

preliminary injunction previously entered by this Court. The Government further respectfully

submits that the parties should be directed to file, within fourteen days of the D.C. Circuit’s

decision, a joint status report setting forth their position(s) on appropriate next steps in this case.

III.    At a Minimum, the Court Should Extend the Government’s Deadline Commensurate
        with Plaintiffs’ Agreed-Upon Extension

        As noted above, after meeting and conferring with counsel for Plaintiffs regarding this

motion, Plaintiffs’ counsel requested that Plaintiffs’ position be described as follows: “Given that

the pending appeal pertains to only one of the Department of Commerce Prohibitions and only

certain of the legal arguments, Plaintiffs do not believe it would be appropriate to stay Defendants’

response deadline pending resolution of that appeal.             Plaintiffs do not oppose extending

Defendants’ deadline, and have informed Defendants they would agree to an extension until



                                                     -7-
          Case 1:20-cv-02658-CJN Document 57 Filed 11/23/20 Page 8 of 9




January 14, 2021, with a joint status report to be filed on January 7 to advise the Court on whether

the parties believe a further extension is warranted.”

        For all the reasons set forth above, the Government believes that a stay pending the D.C.

Circuit’s decision is preferable.      In particular, given that oral argument is scheduled for

December 14, 2020—and given the several holidays occurring shortly afterwards—it is quite

possible (if not likely) that the D.C. Circuit will not have issued its decision prior to January 7,

2021, in which case the parties will again be in the same position as today. Thus, the Government

respectfully submits it is more efficient simply to stay the deadline pending the D.C. Circuit’s

decision, rather than order a series of status reports on different dates. To the extent the Court has

concerns about staying merits proceedings pending the D.C. Circuit’s decision, however, the

Government respectfully suggests that, at a minimum, the Court should extend the deadline

commensurate with Plaintiffs’ proposal set forth above.

                                           CONCLUSION

        The Court should stay the Government’s deadline for responding to the Complaint pending

the D.C. Circuit’s decision in the appeal of the preliminary injunction previously entered in this

case, and should direct the parties to file, within fourteen days of the D.C. Circuit’s decision, a

joint status report setting forth their position(s) on appropriate next steps in this case.


Dated: November 23, 2020                        Respectfully submitted,

                                                JEFFREY BOSSERT CLARK
                                                Acting Assistant Attorney General

                                                JOHN V. COGHLAN
                                                Deputy Assistant Attorney General

                                                ALEXANDER K. HAAS
                                                Branch Director




                                                  -8-
Case 1:20-cv-02658-CJN Document 57 Filed 11/23/20 Page 9 of 9




                           DIANE KELLEHER
                           Assistant Branch Director

                           /s/ Daniel Schwei
                           DANIEL SCHWEI
                           Special Counsel
                           SERENA M. ORLOFF
                           MICHAEL DREZNER
                           AMY E. POWELL
                           STUART J. ROBINSON
                           Trial Attorneys
                           United States Department of Justice
                           Civil Division, Federal Programs Branch
                           Ben Franklin Station, P.O. Box No. 883
                           Washington, DC 20044
                           Phone: (202) 305-8693
                           Fax: (202) 616-8470
                           E-mail: daniel.s.schwei@usdoj.gov

                           Counsel for Defendants




                             -9-
